3.

:Z.Qem\oo_r'l'o-§ Q. laddress), by mail or in person, AND
b.

QaSe 1,:18-cv-12405-DLC Document 1-1

Filed 11/16/18 Page 1 of 12

Commonwealth of iviassachusetts

 

 

RE©EHVE©

UCT 17 2018

LAW [D)EPTU

 

SUFFOLK, 55_ `TR|AL courn oi_: THE coMMonEALTn
ERioa couar oEPAaTMi-:NT
L ooci<ET No. \g‘s'-\C\/Qato°\i

SUP
ClVl

\lQr:éFOi,\c\diQs Y;,O§ii ctg\ar\ ,PLAJNT:FF(s),
V

S\eve; G-O\dct_c\>ef , oi-;FENDANT(s)

SUNllVlONS

niis summons is oiriccn:o To Sie.\r\e @C>\c\©;spa

( . (Defendant's name)

You are being sued. The Plaintiff(s} named above has started a lawsuit against you. A copy ofthe
P|aintiff's Cornp|aint filed against you is attached to this summons and the original complaint has been

Flled in the ."Dt&;\l¢'.,. ;:\_1 §§ 2 <`i§f ‘(; Court. YOU |ViUST A[IT PRD[V|PTLY TO PROTECT YOUR FilGHTS.

|f you do' not respond, the court may decide

You must respond to this lawsuit in writing within 20 days.

the case against you and award the Plaintiff everything asked for in the complaint. You will also lose`the
to this lawsuit in writing even if you expect

opportunity to tell your side of the story. You must respond

to resolve this matter with-the Plaintiff. if you need more time to respond, you may request an

extension of time in writing from the Court. '

How to Respond. To respond to this lawsuit, .you must file a written response with the court and mail a
ted). \'ou can do this by:

_q"t(.‘?l/
rCivil Business, 3 &§f 30Ycziurt,

copy to the P|aintiff's Attorney (or the Plain_tiff, if unrepreser
Fi|ing your signed original response-with the Clerl<'S Office fc

Delivering or mailing a copy of your response to the Plaintiff
address 'u)"_', M\)\of\ir \e f~\\/Q, §c§ov\ri~te ogilc

What to include in your response. An ”Answer” is one type

s Attorney/li’laintiff at the following

of response to a Cornp|aint. Your Answer

must state whether you agree or disagree with the fact{s) alleged in each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated in your Answer or you may`lose your right to

use them in court. if you have any claims against the Plaintifl

(referred to as counterclaims) that are

based on'the same facts or transaction described in the Cornplaint, then you must include those claims

in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this

lawsuit if you want to have your case heard by a jury, you m

ust specifically request a jury trial in your

Answer or in a written demand for a jury trial that you must send to the other side and file with the
court no more than 10 days after sending your Answer. You can also respond to a Co_mplaint by filing a

"IViotion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient A Motion
easons listed under Nlass. R. Civ. P. 12. lf
the filing procedures for "Civii lVi_otions”

to Dismiss must be based on one of the legal deficiencies or
you are filing a lVlotion to DisrnissJ you must also comply witt
described in the rules of the Court in which the complaint we
Www.mass.gov.courts/case-lega|-res/rules of court.

 

 

s filed, available at

 

Case 1:18-cv-12405-DLC Document1-1 Filed 11/16/18 Page 2 of 12

C{)MM()NWEALTH ()F MASSACHUSETTS

 

 

SUFFOLK, Ss. SUPERIOR COURT
)
vERJoUHIE BOYAJIAN ) CASE No.
)
Piaintiff )
)
v. )
)
)
BRooKs BROTHERS GROUP, INc‘., ) ~-~»--~1»--~' -M--'“"--~-
steve GoLDAPER, CLAUI)IO DEL vECCI-Ilo ) m
) s
Defendsnts ) §£§ se §§ie
) se §e sss
) miss ;W §§3§
1 §§ §s_l§;
coMPLAINT w a§;§<'»
{with jury demand endorsed hereon) m "`
Now comes Plaintiff, VERJOUHIE BOYAJIAN, by and through n ~mignen mm~.¢.~¢=iv

 

 

 

and for her complaint against Defendants states and avers as foilows:

NATURE OF ’I`HE ACTION

 

l. By way of this action the Plaintiff seeks damages against Defendants for the purposeful
and intentional non-payment of wages and overtime in violation of M.G.L. c. 349 §§ 148 and
15{_3, M.G.L. c. 151 § lA and common law.

THE PARTIES
2. At afl relevant times Plaintiff Verjouhie Boyajian (herei_nafter “Plaintiff”) was an

“‘einployee" as defined in M.G.L. c. i49, § 148 and M.G.L. c. 151, §IA of Defendent Bi'ooks

 

 

 

Case 1:18-cv-12405-DLC Document1-1 Filed 11/16/18 Page 3 of 12

Brotliers Group, Inc. (hereinafter “Brool<;s Brothers”), At ali relevant times Plaintiff was
domiciled at 13 Btennan Ave., Wsitham, MA.
3. At. zle relevant times Defenda.nt Brooks Brothers was en “employer” as defined by
M.G,i,. c.. l49, § 148 and M.G.L. c. 351 § `lA and maintained and maintains its principal office
at I()i) Phoenix Ave., Entieid, CT 96082.
it At. all reievant times Defendant Steve Goldaper (hereina‘fter “‘Goldaper”) nies the
treasurer of Brooks Broth'ers and an officer and/or agent of Brooks Btoti:iers having the
management of Brooks Bi'others as defined by M.G.L. c. §49, § 148 and therefore deemed by
law to be the “ernpioyer” of Piaintiff for the purposes of liability under M.G.L. o. 149, § 148 and
M,G.L.. c. 149, § 150. i}efendaxit Goldaper maintains his business address at 100 Phoenix Ave,
iinfield, C*§` 06082.
§_ At ali relevant times Defendant Claudie Del Vecchio {hereinafter “Dei Vecchio“) was the
Cniet` Executive Ot`t`icer of Brooits Brothers and an officer and!or agent of Brnoks Brothers
having the management of Brooks Brothers as defined by M.G,L. c. 149, § 148 and therefore
deemed by law to be the “employer” of Plaintiff for the purposes of liability under M`.G.L. cv
iii€), § 148 and M.G.I... c. 149, § 150. Defendaat Del Vecc_hio maintains his business address at
346 Madison Avenne, New York, NY lt){)l?.

STATEMENT OF (}PERAT§VE FACTS
6. Plaintiff was employed by Brooks Brothers from January, 2908 until and including
Noveinber iS, 2016 in the position oi" Alteniations Shop Manager at the Brooks Brothers

location at 42 Newbuty Street, Boston, Massaohusetts.

 

Case 1:18-cv-12405-DLC Document 1-1 Filed 11/16/18 Page 4 of 12

71 As ot` September 29, 2913, Plaintiff was to be compensated at the rate of $36.06 per hour.
A copy of the Brooks Brothers J oh Dnta Worksheet is attached herewith as Exhibit “A” and
incorporated by reference
8. During the course of her employment With Brooks Brothers, Plaintiff routinely worked
rnore then 40 hours per week as Plaintiff would arrive for work i\/Iondny-Friday at between 736
Al\fi end S;i)t§ AM and leave after 5:30 PM. Plaint_iff would aiso work on certain Satnrdays.
9. Brooics Brothers paid Plaintifi` Weel<ly and during the time period from September 29,
2013 ontii Novernber 18, 2016, Brooks Brothers did not pay her more than 46 hours in any pay
period and did not compensate her for working overtime or on Saturdeys. Additionally, Brool<s
Brothers did, however, occasionally pay her for less than 40 hours per week.
lO, As of the time of her termination on November 18, 2016, Plaiutiff was owed unpaid
hourly and overtime Wages in an amount exceeding Seventy'-Five ’l`housend Doile.rs
(fil?.‘i,{)i)().(l{)`).
1 l . Since the time of her aforementioned termination Defendants purposely and willfully
refused to pay Piaintiff the above referenced unpaid hourly stages and overtime wages
COUNT 1
(Violetion of M.G.L. c. 149, §§ 143, 150}
{as Against AH Defendants)
12. Piointiff incorporates the averments contained in paragraphs one (i) through eleven (l 1)
ot` the Compinint as if fully rewritten hereunder.
l3. Plaintitf states that Defendants have purposely and intentionally failed to pay Pla§ntii`f her
Wages, in accordance with M.G.L. c, l49, § 143.
iii Piaintit`f has filed n complaint with the Massaehnsetts Attorney General’s Office alleging

violations of M.G.L. o. 149, § 148 end more then 90 days have passed since the filing of this

 

Case 11:18-cv-12405-DLC Document 1-1 Filed 11/16/18 Page 5 of 12

completion Piairltiff reserved permission to pursue a private right of action from the Attorney
General by letter of Deeember te, 2011 A true copy of this letter is attached herewith as Exhibit
“B".
_C_£)LFE_T._B_
(Violation of M.G.L. c. 151, § lA}
(As against I)efendant Brooks Brothers Only)

t§. Plain_tiff incorporates the averments contained in paragraphs one (l) through fourteen
(14) of the Complaint as if fully rewritten hel'eurlder.

io. In accordance with M.G.L. c. 151, § IA, Brooks Brothers was required to pay Plaintit’f
compensation for her employment in excess of forty hours per week et a rate not less than one
amf one ~ half times the regular rate et which she was employed

}?. Brooks Brothers purposely and intentionaiiy vio}ated its duty under M.G.L. e. 15 i, § EA
by failing to pay Piaintiff any sum for the overtime that she Worked.

§Q_U_ULF__I_LI.
(Breach of Contract}
{As Against Defendant Brooks Brothers Only)

18. Plaintitf incorporates the averments eozztained in paragraphs one (1) through seventeen
(f'?) of the Complaint as if fully rewritten hereunder

19. Brot)ks Brothers made promises and commitments regarding the terms and conditions of
Plointii"t`*e employment, including the payment of Plaintiff et the rate of $36.{)6 per hour and for
overtime in accordance with Massachusetts Law.

120, fn exchange for the aforesaid pztyrtzerrt1 Piaintiff agreed to provide labor end services to

Bl‘ooks Brothers as outlined above

21, Pieintiff fully performed under her agreement with Brooks Brothers.

 

 

Case 1:18-cv-12405-DLC Document 1-1 Filed 11/16/18 Page 6 of 12

22. Brooks Brothers breached its agreement with Piaintifi` by failing to fully and compieteiy
compensate Plainl;iff as net forth above
23. AS n direct and proximate result of Brooks Brother’s breach of contract, P}eintiff has
suffered damages in en amount exceeding Seventy~Five 'f`housand Do}iars ($75,0{)().0{)`}.
C()UNT IV
(Quantum MeruiUUnjust Enrichment)
(As Against Defendnnt Brooke Brothers ¢.`)nly)
24 Pinintiff incorporates the evennents contained in paragraphs one (i) through twenty~three
{23) as if fully rewritten hereunder.
25. plaintiff petitioned valuabie labor and services for Brooks Brothers.
26 Ptnintiff’s services were accepted7 need and enjoyed by Brooks Brothers.
271 Brooks Brothers reasonably expected to compensate Pl_aintiff for such services in the
form of payment at the rate of $36.{)6 per hour and overtime in accordance with Massachusetts
`an.
28, Pleintift` tied n reasonable expectation of receiving payment at the rate of $36.06 per hour
end overtime in the amount of $54.99 per honr.
29. Brooks Brothers failed to pay Plaintiff at the aforesaid rates for her labor and service
fi(). Brooi<s Brothers has been unjustly enriched in an amount exceeding Seventy-Five

Thonsand Doiio.rs by, inter aiia, receiving the aforementioned labor and services without

compensating Plaintiff in foti at her hourty rate end overtime rate.

WHHREFORI§`., Pieintiff demands a judgment as ioltows:
r§. That judgment be entered on Count fin favor of Plaintiff and against Defondants, jointly

end severally for general end special damages, including treble damages in accordance with

l\/I.G.L. ck 149,§ 15().

 

 

Case 1:18-cv-12405-DLC Document 1-1 Filed 11/16/18 Page 7 of 12

t-%. 'i`hat judgment be entered on Coaut li in favor of Plaintiff and against Defendante Brooita
t"?zroihera for general and special damagee, including treble damages in accordance with M,G.L.
a ta 1, § §n.

£j. tier entrapmenton damages in an antenna exceeding Seventy*liive Thousand Dollara
ijava,net).oe).

C,`. Far attorney fees end'the costs of this action

l). tier each further and additional relief:ae Pla.intiff is entitled at law er in equity

l’i.¢dtili€'l`l§‘§? HER`E‘,BY !)EMANDS -A TRIAL BY JUR¥ €)F ALL CLAZMS 80 'TRIABL§I.

 

    

BOTT€) 13 l REILING
63 atlantic Ave. am near
Boaton, MA §§l 10
Piione: 61?-4§2~4291
Fat:aimile: 617»412~4406
Attorneya for Plaint§ft`

Case 1‘:18-cv-12405-DLC Document 1-1 Filed 11/16/18 Page 8 of 12

EXHIBIT “A”

Case 1_:18-cv-12405-DLC Document 1-1 Filed 11/16/18 Page ~9 of 12
SRQQKS BRQ'¥'HERS JQB DATA WORKSHEE,T

Name: _Vejj.:j chjjjiisn_ __ _ _ _ _ Stere# M,_..£\lw#ozz~?j~_z__§§a_

Effective §‘Ja€@: 891291'13

j Acii:)rj Raquested

§§ Prum<)s§:m (Scctions 2, 3, 5, & 6) §§ women (Seetiojjs 2, 3, 4, & 6}

Demz)tjcn (Sections 2, 3, S, & 6) Status Change (Snctiems 2, 3, 35 6)

‘I`emperary Assignment (Secjticns 2, 3, 5, &, 6}
Other

____ Equj£y (Sec:tions 2, 3, 5, & 61

 

 

job objij

 

 

 

ll“j”\jijj: N!asiej‘¥“aiior j _' Ti!le Altera'tjon S_hop Manager

 

 

jjjjjjcoej mASTLC _ _ _ n 7 __ acmech ALTM@A=J

 

' amtij jjij zc;jj@cj< one} ` gm

30+ hralwkly X Sa!aried § 39+ hrjlwk|y
Hourjy '"'“__‘““" Haurly

Comingejjt Siatus 28-29.9 hrajwkfy Cont{ngent 513qu 20-29.§ hamika
less than 20 hreMklyM less than 2a hrs!wkly ____

 

.m.“-¢»»...W__ MMMMM

 

 

Stamiard Hours . V_:§) Standard Hours
§___ - " tdcation __" ' j" '_ _. §§W __
woreij hinton Nc)n ijj!on ` Comm§ssjon Loca’tfon# ' Ujjion Ncn linton j Gommissicm Loeaiion#

BQZ£L__ __ m_X____ x

 

 

  

 

 

 

 

 

§___ 7 _ §i¥yActions-m__r_ _ `

 

§‘*j:sm n

warrant Pay Ra§e $ §`g,g§ .. + increase Amount$ § New Pay Rate $

 

..._...‘ >,.,

ijrjejnj Pay Rate § _ ~» Decrease Amounf $j_ _ _ V_ v view Pay Rate

 

Bzmzj

 

§§
rif

aj

Cun'jjrjtj:‘ay Rafe' _ __ __ $32.92 ~f“ lricrease Amount$_' 4.04

   

 

 

   

parajy_aAsjjgn-nj_jjjf-Pa§ '“'
_°'f _§t_*_‘W 5a

 

T'emporary-A§§j§j}jr'h'énf'Djatésl l l
Start Da€e find Daie,__

 

 

 

QurrentPay Ra¥e$_ 7 . § increase Amouni°'

 

Q£'?m‘ 5

 

 

 

 

5 f§\;gprojj;ajs

 

 

` jjr<j;<jj weij iv

 

 

 

Fifst Leve! _ _ flaw

 

 

 

 

 

 

' 'fenp!e`sejw¢=as oe;jjjjmnj amy
J<j£`) §§Scrip£fcm Ma:!c!z: /§ go Q' 5 " 53

 
 

Senchmaj§c Saj'my F?ange: $ §§ "5’3~ 511 3 93 §33 j $ 1519

Niirj__ M!d Max
_md_§;:),jjj'j_)vjjd£:.-y: __ _ . _ __ _ _ _ __ _ __ _______Da!e; _ _ »

Plaass fair this farm to the Paopls Sarvlj:es vepartmant ai {860)?’41~6285 or {880}?4¥»-31'71
or send elocironfcally to paopie$arvjcas@&a§al`lbrandal!iance.com

Revlscd 8[09
C:‘jlisers‘jddecarn\Apszala\Locai\Micmsoft\Winéews\’I`omporat‘y !nicme:i j-`I!es\(?orzfcm.()u¢look\$IC‘ND1zi}\jobDataVcraB{ijZ§§§~mac

 

 

Qase 1;18-cv-12405-DLC Document 1-1 Filed 11/16/18 Page 10 of 12

EXHIBIT “B”

 

Case 14:18-cv-12405-DLC Document 1-1 Filed 11/16/18 Page 11 of 12

THE COMMONWEALTH OF MASSACHUSETTS

    

i» OFFIC'E OF THE A"I"I`ORNEY GENERAL
_¢ ONE ASHBURTC)N P`LA.CE
":l».@§»:_~;;f@. BOSTON, MASSAC}HJSETTS 02103
MAURA HEALEY (61'?) 727~229{)
A,,§,TQRNEY GENERAL (61?} 727~4765 TTY
Www.mass.govfago
Ai,io:‘ney Richard B. Reilizzg
63 ,A£Eanti£:- Avenue, 3rd Flo€)r
Bos'tcm, MA 02116
I}ecember 1-4, 201'?

R_E: V€:;§ouhie B<)yajian
R¢:quest ii;>r Private Right ofAction against Broeks Brothers G:roup

D€::zr Aitc)mey Reiling:
’i`han§< you for contacting the Oft`xce oft}ze Attomey General’s Fair flaer Divis;ion.

Massachusetts General flaws Chap‘ter l49, § ISG, and Chapter 1$1, §§ I.`B and 20 estabiish a
privaie- right uf action for employees who beiieve they are victims of certain violations of the
state wage laws.

"}j`his lauer is to inform you that we are authorizing you to pursue this matter hough a private
civil lawsuit ff you elect to sue in civil court, you may bring an action on your own or y::)ur
ciicm§" behalf, and am behalf of other sindiariy situated Workers.

‘f`hi§§ office Will not pursufz an investigation 01' enforcement at this time.

Sinc€:rely,

Fair Labor Division
Oii“zce of A‘ttc)mey General Maura Heai@y
(617} 727{5465

 

,~ 4 .4n ~, 10405 DLC Dr\r‘llmpm` 1-1 Filed 11/16/1 PB.C|€ 12 Ol 12 2
VF_ bow *'*° `“" ’ TRlALcounToFMAssAcHusms

clvn. Ac'rloN covER sHEET SuPERloa couRT DEPARTMENT gmch NO_ | g - 2 § f (_)_

F_ comm oF ju¢=mu<
rLAIN'rlFF(S) vERJoul-IIE BoYAJlAN

 

 

 

 

 

°EFE"'°*"T‘*) onooxs snow-lens snoup, mc.
s'revz comment mo cu\unlo oEl.
veccmo

Type Defendant's Attomey Name

 

 

 

 

Plainriff Arry `Richard B. Reuing, Esq.

 

 

 

l Defendant Atty l
Address l

C"y Boston S‘aie |MA ZiP C°de loz"° Citv l State l ‘ zip code l
Te|_l 6174124291 l BBO# |629203 '

TYPE OF ACTION AND TRACK DESIGNATION (See reverse side)1
CODE NO. TYPE OF ACTION (specify) TRACK , ' IS THIS A JURY CASE?

Address 63 Atlantic Ave 3rd FL

 

 

 

 

 

 

~'

»_`.:'
A99 Other (specify) - Fast Track MASSO`C\\U&-H'S wqo\& P\Q-+ .." @ ]Yes 0 ] N°

 

The following is a full, iteminedandm detailed statement of the facts on which plain` q relies to determine
money damages. For this form, disregard double or treble damage claims; indicate single damages ooly.

 

M

Attach additional sheets as necessary)
A. Documented medical expenses o date:

 

 

 

 

 

 

 

l. Total hospital expenses S
2. Total doctor expenses $
3. Total chiroprach expenses $
4. ’I`otal physical therap expenses t
5. Total other expenses describe) o
Subtotal o
B. Documented lost wa es and com ensation to date o
C. Documented prope damages o date $
D. Reasonably anticipated future medical expenses $
E. Reasonably antici ated lost wages and com ensation to date $
F Other documente items of damages (descn e) S
G. Brief description of plaintiffs injury, including nature and extent of injury (deseribe)
Total $
M'IMM
_ (Attach additional sheets as necessary)
Provlde a detailed description of clalm(s):
'Vio|ations of Massachusetts Wage Act; M.G.L. c. 151, Section 1A; common|aw
.|.
TOTAL s..'l.§,sa&

 

PLEASE lDENTlFY, BV CASE NUMBER, NAME AND COUNTY, ANY RELATED ACTION PENDING IN THE SUPERIOR
COURT DEPARTMENT .

|N/A

A hereby certify that I have complied with the ‘ ents of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolufi°ll lSJC
Rule l:lS) requiring that l provide my eli with infer atiun ah connected dispute resolution services and discuss With them the
advantages and disadvantages of the v ous methods.@ w

Signature of Attoroey of Record

A.o.s.c. 3-2007 <_/ // gi Date: §\ 201 (K

l "`-~J

 

 

 

 

 

 

